Title: Report on the Petition of John McLean, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred, by an Order of the House of Representatives of the 26th. of December 1793, the Petition of John McLean, thereupon respectfully reports, as follows—

The Petitioner claims compensation for damages done upon his Farm in Dutchess County in the State of New York by the American Army in the Year 1778. This being a Case in principle similar to that of Joseph Beale and others, reported upon the 19th. of November 1792, the [Secretary] respectfully refers the House to that Report.
The Claim is understood to be barred by the Acts of limitation, and nothing special appears recommendatory of a discrimination in favor of the Petitioner.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.

